Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (stents) and species A,B, and C in the reply filed on 11/7/2022 is acknowledged.  
Applicant's election with traverse of species A (Figures 7A-7C-2) in the reply filed on 11/7/2022 is acknowledged.  The traversal is on the ground(s) that Species B and C are not mutually exclusive from Species A.  This is not found persuasive because species A is directed to a single stent and Species B and C are directed to overlapping stent system.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6,11,12,14,15,19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/7/2022.

Claim Objections
Claims 17 is objected to because of the following informalities:  claim 17 (“claim1”),
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,16-18,20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “at each point l of a length the stent” (lines 2-3) and “is a constant at leach point in the portion” (lines 4-5) are unclear.  Furthermore, the claim is unclear because the point l is not defined as a length or distance, so a numerical value is not understood for the formula r^n/l is a constant.  Furthermore, it appears the formula would not be a constant where l is zero at the beginning of the stent.
Regarding claim 3, it is believed that “termination” should be “termination end”.
Regarding claim 4, “the stents” lacks antecedence.
Regarding claim 5, it is unclear if Applicant is claimed an “expanded” stent, or if Applicant intended to define a balloon expandable stent.
Claim 21 lacks antecedence for “the beginning end”.
Claim 21 is unclear how a beginning end has a length.
Claim 22 refers to “the length l” which lacks antecedence and is unclear because claim 1 defines “a point l”.
Claims 2-5,16-18,21-22 depend from claim 1 and do not remedy the indefiniteness described supra.
Claim 20 recites “near constant conductance” which is a relative term and not sufficiently defined by the specification so as to ascertain the metes and bounds of the claim.  
Claim 20 further recites “the growth of r is constant conductance growth or near constant conductance growth in the portion” which is unclear.  Examiner suggests rewording the phrase to describe the growth of r provides constant conductance along the portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,16-18,20-22 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Andreas et al. USPUB 2007/0106365.
Regarding claim 1,21, and 22 Andreas discloses an expandable stent of length L comprising a tubular shape when expanded (Figures 3-5), including a radius r at each point l of a length of the stent, the stent having a “portion” such that rn/l is a constant, where n≥4.  Examiner interprets the term “portion” broadly as the claim does not define any numerical value for l (it is merely a point).  Nevertheless, Andreas teaches the tapered stent may have a constant slope of about 0.5-5% (paragraph [0041].
Regarding claims 2-3, the “portion” may be chosen at an end.
Regarding claim 4, Andreas incorporates 10/306,813 (USPUB20030135266) for suitable stent structures.  Abstract of ‘266 describes balloon expandable and self expanding stents.
Regarding claim 5, Andreas Figure 3 shows balloon expandable stent.
Regarding claim 16, Andreas discloses the constant growth of radius with length, which is monotonic.
Regarding claim 17-18, Andreas discloses the end portions may comprise a constant diameter (paragraph [0041]).
Regarding claim 20, the stent of Andreas is considered to at least provide near conductance for “a portion” of the overall stent length.
Regarding claim 21-22, the claims as best understood (see 112 rejections above), appear to be met by Andreas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774